DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SMDL #08-005
August 7, 2008
Dear State Medicaid Director:
The Centers for Medicare & Medicaid Services (CMS) is releasing the new Integrated Medicare
and Medicaid State Plan Preprint for States that want to integrate and coordinate Medicare and
Medicaid services for dual eligible beneficiaries. Attached to this letter are the instructions and
Preprint template for State use.
The State Plan Preprint for Integrated Care Programs was developed for States to use on a
voluntary basis as a tool to demonstrate and explain the key features of their Integrated Care
Programs. The Preprint allows States the ability to highlight the arrangements provided between
a State and Medicare Advantage Special Needs Plans (SNPs) that are also providing Medicaid
services. The Preprint also provides the opportunity for States to confirm that their integrated
care model complies with both federal Medicaid statutory and regulatory requirements. SNPs
will continue to be required to comply with all Medicare statutory and regulatory requirements,
including how they apply for SNP status, submit Medicare bids, and enter into a contract with
CMS to provide Medicare services.
It is important for States to understand that the Preprint does not replace the need for States to
operate under the appropriate Medicaid statutory authorities and to be in compliance with both
statutory and regulatory requirements. States will still need to follow the usual process for
submitting Medicaid waiver applications and contracts required under federal law to the
appropriate CMS Regional and Central Office components.
CMS hopes this Preprint will help facilitate States’ efforts to move toward developing integrated
delivery system of care for dual eligibles. The goal of providing the full array of Medicare and
Medicaid benefits through a single health plan is to improve the quality of care for dual eligible
beneficiaries with better care coordination and fewer administrative burdens.
The CMS contact for the State Plan Preprint for Integrated Care Programs is Ms. Gale Arden,
Director, Disabled and Elderly Health Program Group, who may be reached at 410-786-6810.
Sincerely,
/s/
Herb B. Kuhn
Deputy Administrator
Acting Director, Center for Medicaid and State Operations
Enclosure

Page 2 – State Medicaid Director
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health
Ann C. Kohler
NASMD Executive Director
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Barbara Levin
Director of Policy and Programs
Association of State and Territorial Health Officials
Christie Raniszewski Herrera
Director, Health and Human Services Task Force
American Legislative Exchange Council
Debra Miller
Director of Health Policy
Council of State Governments

